“This case is before the court on plaintiff’s petition and defendant’s motion to dismiss, and upon consideration thereof, and without oral argument, the court concludes that this is a racial discrimination suit by a black employee of the Bureau of Census, Social and Economic Statistics Administration (SESA) of the Department of Commerce, wherein the plaintiff alleges he would have been promoted to a grade higher than GrS-9 but for such discrimination, and he sues for back pay. The court further concludes that under Section 717 of the Equal Employment Act of 1972 (42 U.S.C. § 2000e, et seq) and Brown v. General Services Administra*545tion, 425 U.S. 820 (1976), exclusive jurisdiction for this kind of a suit is vested in the TJ.S. District Courts, and, consequently, this court does not have jurisdiction of this case.
“We would transfer the case to the TJ.S. District Court, but for the fact that before filing suit here the plaintiff filed an identical suit in the D.C. District Court on July 18,1975, in Civil Action No. 75-1157, which suit was dismissed by that court on November 12, 1975, for lack of subject matter jurisdiction because the suit was filed more than 30 days after final agency action denying relief became final on June 16, 1975, which failed to comply with the requirements of 42 TJ.S.C. §2000e-16(c) for instituting such suits. Consequently, it would serve no purpose for us to transfer the case to the D.C. District Court.
“Defendant’s motion to dismiss is granted and plaintiff’s petition is dismissed.”